721 N.W.2d 217 (2006)
James GILLESPIE, Plaintiff-Appellee,
v.
RUSSELL FILTRATION, INC., and Randal J. Armstrong, Defendants-Appellants.
Docket No. 131457. COA No. 268263.
Supreme Court of Michigan.
September 26, 2006.
On order of the Court, the application for leave to appeal the May 5, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for an explanation of the conclusion that the defendants' application for leave to appeal grossly disregarded the requirements of a fair presentation of the issues to the court.
We retain jurisdiction.